File Name: 08a0265n.06
                                       Filed: May 16, 2008

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 06-2559

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

ERIC D. SEALES,

          Plaintiff-Appellant,
                                                           ON APPEAL FROM THE
v.                                                         UNITED STATES DISTRICT
                                                           COURT FOR THE EASTERN
MACOMB COUNTY, FREDERICK TRUE,                             DISTRICT OF MICHIGAN
JASON STABLEY, TED STABLEY, JIM HILL,
RON GEKIERE, and ROBERT WHITEHEAD,

          Defendants-Appellees.


                                                      /

Before:          MARTIN and NORRIS, Circuit Judges, and STAMP, District Judge.*

          PER CURIAM. After reviewing the briefs and record before us, we agree with the district

court’s determination that Eric D. Seales has failed to establish a constitutional violation under the

Eighth Amendment. We therefore AFFIRM the district court’s grant of summary judgment in favor

of defendants.




          *
        The Honorable Frederick P. Stamp of the Northern District of West Virginia sitting by
designation.